DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Status of the Claims
Claims 6-7, 16 are cancelled. Claims 1-5, 8-15, 17-18 are currently pending.
Response to Arguments

Applicant’s arguments filed 04/06/2022, with respect to the rejection(s) of claim(s) 1-18 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klotzbuecher et al. (US-20180136324 hereinafter Klotzbuecher) in view of Rambach (US-20150295628 hereinafter Rambach) in view of Kishigami et al. (US-20170276769 hereinafter Kishigami). 
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. An explanation is provided below.
As per remarks filed 05/09/2022, Applicant states “Examiner’s indications that claims 7-8 would be allowable if amended to include the features of all the claims they depend from. With the present amendments, the features of claims 7 and 8 have been included in all the independent claims”. However, upon further consideration, a new ground(s) of rejection is made in view of the cited art above. Furthermore, Examiner notes claim 6 has been moved to independent form.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US-20180136324 hereinafter Klotzbuecher) in view of Rambach (US-20150295628 hereinafter Rambach) in view of Kishigami et al. (US-20170276769 hereinafter Kishigami).

Regarding claim 1, Klotzbuecher teaches A method for determining a state of an object, the method comprising: 
generating a plurality of transmission antenna pairs by grouping transmission antennas into pairs (fig 2 [shows transmission antennas 10a and 10b forming a pair of transmissions antennas]); 
determining at least one target transmission antenna pair having an even index or an odd index among the plurality of transmission antenna pairs (Para 0048 and Fig. 1-2, the transmitter arrangement 8 further includes a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b, each transmitter antenna arrangement 10a, 10b either being constituted by one antenna element or by an array of antenna elements [the transmit pair antenna form even or odd indices]); 
transmitting a signal using a determined signal transmission order of transmission antennas (reads on Para 0047- 0048 and Fig. 1-2 & 10, the vehicle radar system 3 includes transceiver arrangement 52 that in includes a transmitter arrangement 8 which in tum includes a signal generator 9 that is arranged to generate FMCW (Frequency Modulated Continuous Wave) chirp signals of a previously known kind, a chirp signal being in the form of a continuous sinusoid where the frequency varies from a first low frequency to a second high frequency over the course of the ramp); 
receiving a reflected signal with respect to the transmitted signal using reception antennas (reads on Para 0049-0050 and Fig. 1-2 & 10, the transceiver arrangement 52 further includes a receiver arrangement 11, the transmitted signals 4a, 4b are reflected at a first object 6, and the reflected signals 5a, 5b are received by the receiver arrangement 11 via the receiver antenna arrangements 13a, 13b, 13c, 13d); 

determining any one or any combination of a direction of arrival (DoA) and a velocity of the object based on the first estimated phase and the second estimated phase (reads on Para 0050 and Fig. 1-2 & 10, the reflected signals 5a, 5b each have corresponding wave fronts 21a, 21b, one wave front for each reflected signals 5a, 5b being schematically indicated in FIG. 2. By detecting the phases of the received reflected signals 5a, 5b, the inclination of the wave fronts 21a, 21b may be calculated, providing an azimuth bearing angle to the object 6, in other words a direction of arrival or DOA).
While Klotzbuecher discloses a vehicle radar system including at least one transceiver arrangement (52) that is arranged to generate and transmit a least one FMCW chirp signal (4a, 4b) and receive reflected signals (5a, 5b) to produce a periodically updated dwell list (34) and to collect and process data in dependence of the present dwell list, (see Abstract and Fig. 1-2 & 10), Klotzbuecher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Rambach teaches
generating a plurality of transmission antenna pairs by grouping transmission antennas into pairs (Rambach fig 6 [a TX1 and TX2 are selected corresponding to a pair and correspond to an even/odd indices]; claim 1 “selecting, by control circuitry and from the plurality of transmit antennas, a pair of transmit antennas”);
determining at least one target transmission antenna pair having an even index or an odd index among the plurality of transmission antenna pairs (fig 3 [pair TX1 and TX2 correspond an even or odd index]; fig 5 “determine indices of antenna transmit times”);
determining signal transmission order of the transmission antennas by switching a transmission order of a first transmission antenna and a second transmission antenna in the at least one target transmission antenna pair (0041 “FIG. 1 shows a graphic representation of the functioning of a determination of a time multiplexing sequence according to an example embodiment of the present invention”; fig 2-3 [is a transmit scheme between the transmit pair antennas TX1 and TX2 where the transmission order is switched]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the multiplexing sequence for MIMO radar system and method of Rambach with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously improve angular estimation and improve a MIMO radar (Rambach 0018; 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Rambach merely teaches that it is well-known to incorporate the particular antenna pair scheme.  Since both Klotzbuecher and Rambach disclose similar vehicular systems using MIMO radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kishigami teaches
generating virtual antennas based on an arrangement of the transmission antennas and an arrangement of the reception antennas (Kishigami 0098 “The virtual receiving array correlation vector h(k, fs, w) includes as many elements as Nt×Na, which is the product of the number of transmitting antennas Nt and the number of receiving antennas Na.”); 
generating virtual signals with respect to the virtual antennas based on the reflected signal and the virtual antennas (Kishigami 0105 “Note here that the superscript H is the Hermitian transposed operator. Further, a.sub.H(θ.sub.u) denotes the directional vector of a virtual receiving array with respect to an incoming wave in the azimuth direction θ.sub.u.”; 0100 “The direction estimator 214 calculates a virtual receiving array correlation vector h.sub.—after—cal(k, fs, w) with corrections made to a phase deviation and an amplitude deviation between antenna system processors 201”); 
calculating a first estimated phase based on virtual signals with respect to a first virtual antenna pair corresponding to a transmission antenna pair that transmits signals in a forward direction (Kishigami 0052 “In FIG. 3, the switching controller 105 transmits, to the transmission switcher 106, a switching control signal indicating an instruction to switch from the first transmitting antenna 108 to the Ntth transmitting antenna 108 in order and then switches from the Ntth transmitting antenna 108 to the first transmitting antenna 108 in reverse order every radar transmission period Tr (first radar transmission period), i.e. to repeat antenna switching every antenna switching period (Np×Tr).” [The first and second phase calculations corresponding to a forward and backward direction is explained below]) ; 2Atty. Docket No.: 012052.1684Application No. 16/281,338 
calculating a second estimated phase based on virtual signals with respect to a second virtual antenna pair corresponding to the at least one target transmission antenna pair that transmits signals in a backward direction (Kishigami 0113 “FIG. 7 shows examples of changes in phase during an addition process in the radar receiver 200. It should be noted that, for simplicity of explanation, FIG. 7 shows two transmitting antennas TX ANT1 and TX ANT2 as examples of the plurality of transmitting antennas 108. The radar transmitter 100 switches in the order of TX ANT1, TX ANT2, TX ANT1, and then TX ANT2 and transmits radar transmission signals in this order.”; 0114 “In FIG. 7, due to the switching among the transmitting antennas 108, the phases of received signals (reflected-wave signals) that are received by the radar receiver 200 vary by a phase difference” [thus multiple phases corresponding to a reverse transmission pattern with respect to a virtual antenna pair is taught]; 0115 “The radar receiver 200 performs an addition process on correlation calculation values with respect to the radar transmission signals transmitted in the order of TX ANT1, TX ANT2, TX ANT1, and then TX ANT2. As shown in FIG. 7, a correlation additional value that the adder 212 corresponding to TX ANT1 obtained by adding two received signals of TX ANT1 and a correlation additional value that the adder 212 corresponding to TX ANT2 obtained by adding two received signals of TX ANT2”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include MIMO radar system and method of Kishigami and the multiplexing sequence for MIMO radar system and method of Rambach with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously improve angular resolution (Kishigami 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kishigami merely teaches that it is well-known to incorporate the particular antenna schematics.  Since the previous combination and Kishigami disclose similar vehicular systems using MIMO radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Regarding claim 2, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, wherein the transmitted signal is a frequency modulated continuous wave (FMCW) signal or a chirp signal (Klotzbuecher reads on Para 0153 and Fig. 1-2 & 10, Step 53: generating at least one FMCW (Frequency Modulated Continuous Wave) chirp signal 4a, 4b).

Regarding claim 12, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, further comprising executing, by a processor, instructions stored in a non-transitory computer-readable storage medium to perform the method of claim 1 (Klotzbuecher reads on Para 0021-0022, the processor can be used to execute various types of digitally-stored instructions, such as software or firmware programs stored in memory, which enable the computer 130 to provide a wide variety of services).

Regarding claim 13, claim 13 is a device claim that corresponds to method of claim 1. Therefore, claim 13 is rejected for at least the same reasons as the method of claim 1.

Regarding claim 17, Klotzbuecher, Rambach, and Kishigami teach The device of claim 13, further comprising a memory storing instructions that, when executed, configures the processor to determine any one or any combination of the DoA and the velocity of the object (Klotzbuecher 0050 “detecting the phases of the received reflected signals 5a, 5b, the inclination of the wave fronts 21a, 21b may be calculated, providing an azimuth bearing angle to the object 6, in other words a direction of arrival or DOA.”; 0089 “the dwell computation module 33 is arranged to be executed at the end of every RSP (Radar Signal processing) cycle, and is arranged to select range-velocity combinations that most likely contain energy of radar targets.”).



Regarding claim 18, claim 18 is a device claim that corresponds to method of claim 1. Therefore, claim 18 is rejected for at least the same reasons as the method of claim 1.


Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US-20180136324) in view of Rambach (US-20150295628) in view of Kishigami (US-20170276769) in view of Miyake (US-20090121916 hereinafter Miyake).
Regarding claims 3, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, further comprising: .
The combination does not explicitly teach the strikethough limitaitons. However, in a related field of endeavor, Miyake teaches determining whether the object exists based on the reflected signal reads on Para 0053 and Fig. 3 & 6, step S130, a decision is made as to whether one or more target bodies located at respectively different ranges has been detected as a result of operation in the range detection mode (i.e., at least one value of range R of a target body has been calculated based on a delay time 0)), 
wherein the first estimated phase and the second estimated phase are calculated in response to the object existing (reads on Para 0070-0071 and Fig. 3-6, step S220 is then executed. The direction(s) of one or target bodies located at the selected range R is/are thereby obtained from the MUSIC spectrum. The direction of that target object can then be estimated by using the direction detection mode).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the target object detection system and method of Miyake and the multiplexing sequence for MIMO radar system and method of Rambach and the MIMO radar system and method of Kishigami with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously have reliable detections irrespective of vehicle travel speeds (Miyake 0023).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Miyake merely teaches that it is well-known to incorporate the particular phase calculations.  Since the previous combination and Miyake disclose similar vehicular radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 14, claim 14 is a device claim that corresponds to the method of dependent claim 3. Therefore, claim 14 is rejected for at least the same reasons as the method of dependent claim 3.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US-20180136324) in view of Rambach (US-20150295628) in view of Kishigami (US-20170276769) in view of Miyake (US-20090121916) in view of Fuchs et al. (US-20180052220 hereinafter Fuchs).

Regarding claim 4, Klotzbuecher, Rambach, Kishigami, and Miyake teach The method of claim 3, wherein the determining of whether the object exists comprises: 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fuchs teaches performing range-Doppler processing on the reflected signal (reads on Para 0040 and Fig. 3-5, the final output of FAROC unit 322 is a complete ROM including all detected signals from each iteration. The resulting ROM is then sent to a detection processing unit 326 to detect, recognize and/or track the target); and 
determining whether the object exists by applying a constant false alarm rate (CFAR) detection scheme to the range-Doppler processed reflected signal (reads on Para 0045 and Fig. 3-5, the resulting final ROM may be displayed on a display screen or more typically may be input to additional radar functional modules to detect and track individual targets. For example, a constant false alarm rate (TAR) [CFAR] process may be used to set a target detection threshold applied to the ROM. Bins (cells) in the ROM, the values of which exceed this threshold, would be deemed to correspond to target detections).)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the range doppler processing system and method of Fuchs and the target object detection system and method of Miyake and the multiplexing sequence for MIMO radar system and method of Rambach and the MIMO radar system and method of Kishigami with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously increase the number of successful target detections (Fuchs 0023).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fuchs merely teaches that it is well-known to incorporate the particular range-doppler processing and CFAR techniques.  Since the previous combination and Fuchs disclose similar radar systems using doppler techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US-20180136324 hereinafter Klotzbuecher) in view of Rambach (US-20150295628 hereinafter Rambach) in view of Kishigami (US-20170276769) in view of Choi et al. (US-20150229033 hereinafter Choi).

Regarding claim 5, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Choi teaches wherein the generating of the virtual antennas comprises: arranging the virtual antennas based on a distance between the respective transmission antennas and a distance between the respective reception antennas (reads on Para 0023-0024 & 0096 and Fig. 1-2 & 8, a virtual reception antenna forming unit 830 configured to perform a control such that a plurality of virtual reception antennas is formed in an reception antenna according to an arrangement structure of the plurality of transmission antennas and the plurality of reception antenna. The plurality of transmission antennas al, a2, ... are arranged at a predetermined interval (transmission antenna interval), and the plurality of reception antennas Al, A2, ... are also arranged at a predetermined interval (reception antenna interval)); and 
generating the virtual antennas based on the arranged virtual antennas (reads on Para 0023-0024 & 0096 and Fig. 1-2 & 8, a virtual reception antenna forming unit 830 configured to perform a control such that a plurality of virtual reception antennas is formed in an reception antenna according to an arrangement structure of the plurality of transmission antennas and the plurality of reception antenna).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system and method using a virtual aperture of Choi and the multiplexing sequence for MIMO radar system and method of Rambach and the MIMO radar system and method of Kishigami with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously enhance precision in object detection (Choi 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Choi merely teaches that it is well-known to incorporate the particular virtual antenna arrangemnt.  Since the previous combination and Choi disclose similar MIMO radar systems using virtual antennas, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 15, claim 15 is a device claim that corresponds to the method of dependent claim 5. Therefore, claim 15 is rejected for at least the same reasons as the method of dependent claim 5.









Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US-20180136324) in view of Rambach (US-20150295628) in view of Kishigami (US-20170276769) in view of Kuo et al. (US-20170285159 hereinafter Kuo).


Regarding claim 8, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, wherein the calculating of the first estimated phase comprises: 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kuo teaches generating differential signals with respect to a plurality of first virtual antenna pairs (0028 “the signal processing apparatus 306 virtualizes (or simulates) a plurality of virtual antennas VAnt_1˜VAnt_N via the virtual phase differences b.sub.1˜b.sub.N, where the virtual phase differences b.sub.1˜b.sub.N represents (virtual) phase differences between the virtual antennas VAnt_1˜VAnt_N and the antenna Ant_1, such that the antennas Ant_1, Ant_2 and the virtual antennas VAnt_1˜VAnt_N form as a virtual antenna array 50, as shown in FIG. 5.”); and 
calculating the first estimated phase based on the differential signals (0028 “the virtual phase difference b.sub.n represents the virtual phase difference between the virtual antenna VAnt_n and the antenna Ant_1. In another embodiment, the signal processing apparatus 306 may compute the virtual phase differences b.sub.1˜b.sub.N from the physical phase difference a.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the angle estimation system and method of Kuo and the multiplexing sequence for MIMO radar system and method of Rambach and the MIMO radar system and method of Kishigami with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously improve angular accuracy without increasing disposing area of an antenna for vehicular radar system suitability (Kuo 0004-0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kuo merely teaches that it is well-known to incorporate the particular phase calculations.  Since the previous combination and Kuo disclose similar radar systems for vehicules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US-20180136324) in view of Rambach (US-20150295628) in view of Kishigami (US-20170276769) in view of Remez et al. (US-20110304508 hereinafter Remez).

Regarding claim 9, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Remez teaches wherein the DoA of the object is based on a sum of the first estimated phase and the second estimated phase (reads on Para 0135-0143 and Fig. 9-10, finding DOA of arriving signals and calculating an elevation contribution "B" of the arriving signal by summing up the first phase difference and the second phase difference and dividing the result by two: BDoA=½x(Delta 1+Delta2) 57).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system and method using a virtual aperture of Remez and the multiplexing sequence for MIMO radar system and method of Rambach and the MIMO radar system and method of Kishigami with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously reduce the DOA antenna costs and size (Remez 0111-0112).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Remez merely teaches that it is well-known to incorporate the particular virtual antenna arrangement.  Since the previous combination and Remez disclose similar antenna systems using DOA techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US-20180136324) in view of Rambach (US-20150295628) in view of Kishigami (US-20170276769) in view of Bialer (US-20180128916).

Regarding claim 10, Klotzbuecher, Rambach, and Kishigami teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bialer teaches wherein the velocity of the object is based on a subtraction of the first estimated phase and the second estimated phase (reads on Para 0004-0006, estimating a target velocity from a radar echo comprising receiving a first radar echo and a second radar echo, estimating a Doppler frequency in response to a phase difference between the first radar echo and the second radar echo to generate an estimated Doppler frequency, estimate the angle of arrival at the estimated Doppler frequency to generate an estimated angle of arrival, estimate the target velocity in response to the estimated angle of arrival to generate an estimated target velocity).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the objection detection radar system and method Bialer and the multiplexing sequence for MIMO radar system and method of Rambach and the MIMO radar system and method of Kishigami with the vehicular radar system and method of Klotzbuecher. One would have been motivated to do so in order to advantageously improve angular resolution (Bialer 0046).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bialer merely teaches that it is well-known to incorporate the particular velocity calculations.  Since the previous combination and Bialer disclose similar vehicular radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 11, Klotzbuecher, Rambach, Kishigami, and Bialer teach The method of claim 10, wherein the determining of the velocity of the object comprises: 
calculating an amount of a Doppler frequency shift based on the subtraction of the first estimated phase and the second estimated phase (Bialer reads on Para 0004-0006, estimating a Doppler frequency in response to a phase difference between the first radar echo and the second radar echo to generate an estimated Doppler frequency); and 
calculating the velocity of the object based on the amount of the Doppler frequency shift (Bialer reads on Para 0004-0006, estimating a Doppler frequency in response to a phase difference between the first radar echo and the second radar echo to generate an estimated Doppler frequency, estimate the angle of arrival at the estimated Doppler frequency to generate an estimated angle of arrival, estimate the target velocity in response to the estimated angle of arrival to generate an estimated target velocity).



Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Wintermantel (US-8665137) discloses “A radar system for recording the environment of a motor vehicle includes at least two transmitter antennas for emitting transmission signals, one or more receiver antennas for receiving transmission signals that have been reflected by objects, and signal processing equipment for processing the received signals. The antennas are arranged so that a phase center of at least one receiver antenna, with regard to a spatial direction R, does not lie outside of phase centers of two transmitter antennas that are offset in this spatial direction. The signals received by this receiver antenna are separated according to the two signal portions respectively originating from these two transmitter antennas. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                              

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648